DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al (U.S. Patent Pub. No. 2018/0187864).

Regarding claim 1, Hu discloses a pixel (1) comprising: 
a plurality of subpixels (2), wherein each subpixel (2) includes: 
a micro-motor (23); 
a rotatable substrate (22) in which the micro-motor (23) is embedded; and 
a plurality of micro-light emitting diodes (LEDs) (220) embedded in the rotatable substrate (22), (figs. 1-3, [0038-0042, 0045-0048 and 0052]).

	Regarding claim 2, Hu discloses wherein the micro-motor (23) rotates the rotatable substrate (22), (fig. 2, [0040]).

Regarding claim 7, Hu discloses wherein the rotatable substrate (22) rotates in a clockwise direction (i.e. LED bar 22 may be rotated until the LEDs 220 face towards the backplane inner bottom, 12, or may be rotated until the LEDs 220 face towards the optical member 4, thus depending on which direction one faces the LED bar 22, the rotation would be in a clockwise direction), (figs. 1a-1b, [0039]).

	Regarding claim 8, Hu discloses wherein the rotatable substrate (22) rotates in a counter-clockwise direction (i.e. LED bar 22 may be rotated until the LEDs 220 face towards the backplane inner bottom, 12, or may be rotated until the LEDs 220 face towards the optical member 4, thus depending on which direction one faces the LED bar 22, the rotation would be in a counter-clockwise direction), (figs. 1a-1b, [0039]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Pederson (U.S. Patent Pub. No. 2002/0005826).

	Regarding claim 3, Hu discloses everything as specified above in claim 1.  However, Hu does not mention the rotatable substrate having three surfaces.
(fig. 2, [0098-0099]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hu, by specifically providing the three color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

	Regarding claim 4, Pederson discloses wherein the three micro-LEDs (12) include a red micro-LED, a green micro-LED, and a blue micro-LED (i.e. red, green and blue LEDs 12), (fig. 2, [0099]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hu, by specifically providing the three color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

	Regarding claim 5, Pederson discloses wherein each subpixel includes four micro-LEDs (i.e. red, green blue, white LEDs 12), and wherein each subpixel includes the rotatable substrate (16) having four surfaces (i.e. it is noted that the present invention is directed to any rotational visual display system having any configuration and number of displays, arms and LEDs, thus there can be four arms 16 for displaying) such (fig. 2, [0098-0099]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hu, by specifically providing the four color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

	Regarding claim 6, Pederson discloses wherein the four micro-LEDs (12) include a red micro-LED, a green micro-LED, a blue micro-LED, and a yellow micro-LED (i.e. red, green, blue and amber color LEDs), (fig. 2, [0099]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hu, by specifically providing the four color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

	Regarding claim 9, Hu discloses a display, comprising: 
pixels having a plurality of subpixels (2), wherein each subpixel (2) includes: 
a micro-motor (23); 
a rotatable substrate (22) in which the micro-motor (23) is embedded; and 
a plurality of micro-light emitting diodes (LEDs) (220) embedded in the rotatable substrate (22), (figs. 1-3, [0038-0042, 0045-0048 and 0052]); and
a controller (i.e. control logic) to rotate the plurality of subpixels (2), (fig. 2, [0052]).

However, Hu does not mention the micro-LEDs to generate a specified color.
In a similar field of endeavor, Pederson teaches a controller (50) to rotate the plurality of subpixels (10) to cause the micro-LEDs (12) to generate a specified color (red, green, blue, white or amber colors) in each subpixel in response to an input from the controller, (fig. 2, [0099 and 0106-0108]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hu, by specifically providing the color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

Regarding claim 10, Hu discloses wherein each rotatable substrate (22) of a corresponding subpixel (2) rotates about a central axis (i.e. axis of the fixed support) of the rotatable substrate (22), (fig. 2, [0039-0040]).

	Regarding claim 11, Hu discloses wherein the rotatable substrate (22) of a particular subpixel of the plurality of subpixels (2) rotates by a predetermined angle (i.e. angle of the LEDs 220 face towards inner bottom 12 in fig. 1b from the upright position of fig. 1a) based on the input from the controller (controller 50 of Pederson) to cause a particular micro-LED (220) of the rotatable substrate (22) to generate the specified color (i.e. color LEDs 12 as taught by Pederson), (Hu: figs. 1-2, [0038-0041] and Pederson: [0099]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hu, by specifically providing the controller, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

	Regarding claim 12, Hu discloses wherein the plurality of subpixels (2) are arranged in at least one of: a stripe pattern (i.e. stipe pattern of the plurality of light-source components 2), (fig. 3, [0038]).

	Regarding claim 13, Hu discloses a method comprising: 
receiving, by a micro-motor (23) of a particular subpixel (2) of a pixel (1), an input from a controller (i.e. control logic) of a display including the pixel (1); 

generating, by the particular micro-LED (220), a light corresponding to the particular micro-LED at the particular position (i.e. position of fig. 1b), (figs. 1-3, [0038-0042, 0045-0048 and 0052]).

However, Hu does not mention generating, by the particular micro-LED, a color corresponding to the particular micro-LED.
In a similar field of endeavor, Pederson teaches generating, by the particular micro-LED (12), a color (red, blue, green white or amber colors) corresponding to the particular micro-LED, (fig. 2, [0099 and 0106-0108]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hu, by specifically providing the color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

	Regarding claim 14, Hu discloses wherein the method includes: 
rotating, by the micro-motor (23), different rotatable substrates (22) of other subpixels (2) of the pixel (1) to cause other micro-LEDs (220) embedded in the respective different rotatable substrates (i.e. different LED bars 22 of fig. 3) to be rotated 
generating, by the other micro-LEDs (220), light corresponding to the other micro-LEDs (220) at the respective particular positions (position of fig. 1b), (figs. 1-3, [0038-0042, 0045-0048 and 0052]).

	However, Hu does not mention the LEDs generating colors.
	In a similar field of endeavor, Pederson teaches generating, by the other micro-LEDs (LEDs 12), colors (i.e. red, blue, green etc.) corresponding to the other micro-LEDs at the respective particular positions (i.e. position for illuminating images), (fig. 2, [0010 and 0099]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hu, by specifically providing the color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

	Regarding claim 15, Pederson discloses wherein the method includes generating, by the combination of colors of the particular micro-LED (i.e. red, blue, green LEDs 12) and the other micro-LEDs (i.e. other LEDs of different arm 16), a color by the pixel (i.e. each LED is a consider a pixel), (fig. 2, [0098-0099]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hu, by specifically providing the color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691